          Case 1:20-cv-03714-CM Document 25 Filed 06/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, STATE OF CALIFORNIA,
STATE OF ILLINOIS, STATE OF MARYLAND,
PEOPLE OF THE STATE OF MICHIGAN, STATE OF
MINNESOTA, STATE OF OREGON, STATE OF
VERMONT, and COMMONWEALTH OF VIRGINIA,

                       Plaintiffs,
           v.                                                          [PROPOSED]
                                                                       ORDER GRANTING
UNITED STATES ENVIRONMENTAL PROTECTION                                 PLAINTIFFS’
AGENCY; ANDREW WHEELER as Administrator of                             MOTION FOR A
the UNITED STATES ENVIRONMENTAL                                        PRELIMINARY
PROTECTION AGENCY; and SUSAN PARKER                                    INUNCTION
BODINE as Assistant Administrator of the UNITED
STATES ENVIRONMENTAL PROTECTION                                        20-CV-3714
AGENCY,

                     Defendants.


       The Court has read and considered the memorandum of law and other documents in

support of and in opposition to the Motion for a Preliminary Injunction filed by Plaintiffs (States)

and has heard and considered the arguments of counsel on this matter.

       NOW, THEREFORE, good cause appearing, the Court GRANTS the States’ Motion for

a Preliminary Injunction.

       Specifically, the Court FINDS and DECLARES that the States have demonstrated a

likelihood of success on their claims that Defendants violated the Administrative Procedure Act

when it issued its March 26, 2020 policy entitled “COVID-19 Implications for EPA’s

Enforcement and Compliance Assurance Program” (Policy). Further, the States have

demonstrated that the Policy will irreparably harm the States, and that the balance of the equities

and public interest support the requested injunction. The Court also finds that an injunction of the

Policy without geographic limitation is appropriate and required.
           Case 1:20-cv-03714-CM Document 25 Filed 06/08/20 Page 2 of 2



         Therefore, the Court enjoins the Policy pending the resolution of this lawsuit.

         IT IS SO ORDERED.



Dated:                                 __________________________________________
                                                   Hon. Colleen McMahon
                                                   Chief District Judge




                                                  2
